                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DANNY P. VINSON,                                  2:18-cv-12657

                 Plaintiff,               HON. TERRENCE G. BERG

      v.
                                           ORDER STAYING CASE
WILLIS CHAPMAN,                          PENDING EXHAUSTION OF
                                         STATE COURT REMEDIES
                 Defendant.



     Pro se Petitioner Danny Vinson is a state prisoner at Thumb

Correctional Facility in Lapeer, Michigan. On August 24, 2018, he filed

an application for a writ of habeas corpus under 28 U.S.C. §2254. ECF
No. 1. Presently before the Court is Petitioner’s motion to stay these

proceedings and hold his habeas petition in abeyance while he continues

to exhaust state court remedies (ECF No. 11). The Court will grant the

motion so that Petitioner may pursue exhaustion of his state court

remedies.

     The doctrine of exhaustion of state remedies requires that state

prisoners allow the state courts an opportunity to act on their claims

before they present them to a federal court in a habeas corpus petition.

See 28 U.S.C. § 2254(b)(1), (c); O’Sullivan v. Boerckel, 526 U.S. 838, 842

(1999). This requirement is satisfied if the prisoner “invok[es] one
complete round of the State’s established appellate review process,”

including a petition for discretionary review in the state supreme court

“when that review is part of the ordinary appellate review procedure in

the State.” O’Sullivan, 526 U.S. at 847. Accordingly, to properly exhaust

state remedies a prisoner must fairly present the factual and legal basis

for each of his claims to the state court of appeals and to the state

supreme court before raising those claims in a federal habeas corpus

petition. Wagner v. Smith, 581 F.3d 410, 414–15 (6th Cir. 2009); cf. Rose

v. Lundy, 455 U.S. 509 at 510, 522 (1982) (explaining that a federal court

ordinarily must dismiss a petition containing any unexhausted claims).
Because dismissal of Petitioner’s currently pending habeas petition while

he pursues state court remedies could result in a subsequent petition

being barred by the one-year statute of limitations, the Court will instead
hold Petitioner’s habeas petition in abeyance until he finishes the process

of exhausting state court post-conviction remedies. See 28 U.S.C. §

2244(d).

     The United States Supreme Court has approved a “stay and

abeyance” procedure that allows district courts to stay federal court

proceedings and hold a habeas petition in abeyance while the petitioner
pursues state remedies for his or her unexhausted claims. See Rhines v.

Weber, 544 U.S. 269, 275 (2005). Federal district courts ordinarily have

                                    2
 
authority to issue stays, and courts in this district have permitted habeas

petitioners to stay fully exhausted habeas claims pending the exhaustion

of other claims in state court. See, e.g., Foster v. Winn, No. 15-12265, 2017

WL 4296602 (E.D. Mich. Sep. 28, 2017); Thomas v. Stoddard, 89 F.3d 937

(E.D. Mich. 2015); see also Mena v. Long, 813 F.3d 907, 910 (9th Cir.

2016) (holding that a district court has discretion to issue stays in cases

of fully exhausted petitions). After the prisoner exhausts his state court

remedies, the federal court can lift its stay and allow the petitioner to

proceed in federal court. Id. at 275–76. This procedure normally is

available when the petitioner had good cause for the failure to exhaust
his state court remedies, the unexhausted claims are potentially

meritorious, and the petitioner is not engaged in abusive litigation

tactics. Id. at 278. If the prisoner satisfies those conditions, the district
court should stay, rather than dismiss, the petition. Id.

     Here, Petitioner’s habeas petition contains several claims that

appear to be exhausted, including claims for prosecutorial misconduct,

ineffective assistance of counsel, improper judicial fact-finding, and

impermissible use of prior bad act evidence at trial. ECF No. 1 PageID.2.

He has not provided the Court with information about the unexhausted
claims he is now pursuing through the state court system but the Court

has no reason to believe those claims are plainly meritless, nor does

                                     3
 
Petitioner appear to be engaged in intentionally dilatory litigation

tactics. The Court concludes that it would not be an abuse of discretion

to stay this case while Petitioner continues to exhaust his state court

remedies. The Court therefore grants Petitioner’s motion to hold this case

in abeyance.

                            CONCLUSION

     Petitioner’s motion to hold his petition for a writ of habeas corpus

in abeyance pending exhaustion of his state court remedies is hereby

GRANTED. Petitioner shall notify this Court of the Michigan Supreme

Court’s decision on his state post-conviction proceedings within 60 days
of that court’s ruling. If Petitioner wishes to amend his habeas corpus

petition after he has finished exhausted state court remedies, he must do

within 60 days of the Michigan Supreme Court’s decision on his
additional request for post-conviction relief. Failure to comply with this

order could result in the dismissal of this case. Calhoun v. Bergh, 769

F.3d 409, 411 (6th Cir. 2014).


     SO ORDERED.

Dated: April 30, 2019             s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE

 

                                    4
 
